Mr. Justice Wolf
delivered the opinion of the Court.
This was a cas.e where a creditor found property attached by him subject to a prior attachment. The said creditor brought suit to have the prior attachment annulled and he prevailed. The appeal is from the judgment declaring such nullity. On a motion to dismiss the appeal as frivolous it appears that the prior attachment was obtained without bond on a mistaken theory that the promissory note sued on in the prior suit was an authentic one, requiring no bond. Judgment to the contrary was rendered on the pleadings. In the record we find nothing to consider in favor of the appellants and they have suggested nothing. The motion should be granted and the appeal dismissed.